internal_revenue_service number release date index number --------------------------------------- --------------------- ---------------------- ------------------------------------- re ------------------------------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ----------------- telephone number --------------------- refer reply to cc psi plr-120215-17 date date legend date settlor trust child individual bank x charity state child child grandchild grandchild year year date state court date citation citation citation dear ----------------- ----------------------- -------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------- ----------------------- ------------------------------ ---------------------- ----------------------- --- ---------------------------------------------------------------- ----------------- --------------------------- ------------------------------ --------------------------------- ------------------------------------ ------ ------ -------------------------- ----------------------------------------------------------------------- -------------------- -------------------------------------------------------------- --------------------------------------------------------------------------- ----------------------------------------------------------- plr-120215-17 this letter responds to your authorized representative’s letter of date regarding the income gift and generation-skipping_transfer gst tax consequences of a judicial construction of trust facts the facts and representations submitted are summarized as follows on date a date prior to date settlor established an irrevocable_trust trust for the benefit of his lineal_descendants the current trustees of trust are child individual and bank trustees article first paragraph a provides in part that during settlor’s lifetime the trustees may distribute as much of the net_income and the principal as the trustees in their sole discretion may from time to time think desirable to such one or more of settlor’s issue living from time to time the spouses of any of settlor’s issue who are deceased and the separate trusts for settlor’s issue under article second in such amounts or proportions as the trustees may from time to time in their sole discretion think appropriate any income not so distributed is accumulated and added to principal article first paragraph b provides in part that upon settlor’s death the trustees shall divide the then-remaining principal into equal shares so that there will be one share for each of settlor’s children who is then living or then dead and shall keep each such share invested as a separate trust until the termination_date of trust the trustees may distribute as much of the net_income and the principal of a child’s trust as the trustees in their sole discretion may from time to time think desirable to such one or more of that child his or her issue living from time to time and the separate trusts under article second for that child and his or her issue in such amounts or proportions as the trustee may from time to time think appropriate any income not so distributed is accumulated and added to principal upon the death of a child or his or her issue prior to the termination_date the child shall have the power by a will specifically referring to this power_of_appointment to appoint to his or her surviving_spouse until such spouse’s death or remarriage whichever occurs first up to x percent of the net_income from his or her trust each child’s trust shall terminate twenty-one years after the death of the survivor of the issue of settlor’s grandfather living on date upon the termination of a child’s trust the then-remaining principal shall be paid to the child for whom the trust was set apart or if the child is not living to the child’s then-living issue per stirpes or in default of such issue to settlor’s then living issue per stirpes or in default of such issue to settlor’s sister’s then living issue per stirpes or in default of such issue to charity article eleventh provides that trust is governed by the law of state plr-120215-17 settlor has three biological children child child and child child has three biological children child adopted grandchild and grandchild as adults in year grandchild had no children and died in year child is an adult and has no children trust does not define whether the words issue and children include or exclude adopted individuals settlor is currently living and has attested that at the time trust was created and all times thereafter settlor intended for trust to benefit only blood descendants on date trustees petitioned state court for a declaratory_judgment construing the ambiguous terms of trust consistently with the intent of settlor on date state court entered an order construing the words issue and children in trust to include blood issue blood children and only genetic descendants of settlor and not to include any adopted persons the order is conditioned upon a favorable ruling by the internal_revenue_service you have requested the following rulings the state court order construing the ambiguous terms of trust will not affect the exempt status of trust for gst tax purposes and will not cause any distribution from or termination of any interest in trust to be subject_to the gst tax imposed under sec_2601 of the internal_revenue_code code so that the state court order may become effective the state court order construing the ambiguous terms of trust will not result in a transfer that is subject_to gift_tax under sec_2501 of the code and the state court order construing the ambiguous terms of trust will not constitute a taxable disposition of trust’s assets for purposes of sec_1001 of the code law and analysis ruling sec_2601 imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under of the tax_reform_act_of_1986 the act gst tax is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except plr-120215-17 to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener’s error will not cause an exempt trust to be subject_to the provisions of chapter if - the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust for the benefit of grantor's children a and b and their issue the trust is to terminate on the death of the last to die of a and b at which time the principal is to be distributed to their issue however the provision governing the termination of the trust is ambiguous regarding whether the trust principal is to be distributed per stirpes only to the children of a and b or per capita among the children grandchildren and more remote issue of a and b in the trustee files a construction suit with the appropriate local court to resolve the ambiguity the court issues an order construing the instrument to provide for per capita distributions to the children grandchildren and more remote issue of a and b living at the time the trust terminates according to example the court’s construction resolves a bona_fide issue regarding the proper interpretation of the instrument and is consistent with applicable state law as it would be interpreted by the highest court of the state therefore the trust will not be subject_to the gst tax in 387_us_456 the court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court plr-120215-17 under state common_law it is well settled that the intent of a settlor controls in interpreting the terms of a will or a_trust citation citation if that intent is not evident from the plain meaning of the words of the instrument then the circumstances and facts surrounding the creation of the trust are consulted and then only as a last resort are the canons of construction used id at the time trust was executed there was a well-established state common_law rule that in the absence of any demonstration of the actual intent of the testator a presumption arose that the words child or children excluded adopted children see citation after trust was established a new rule_of construction was adopted reversing the prior state common_law precedent id under the new rule_of construction absent contrary intent by the settlor the word children would be read to include adopted persons id in this case the terms of trust present a bona_fide issue regarding whether an adopted grandchild of settlor is considered a member of the class of issue or children and therefore a beneficiary of trust state court’s order construing the ambiguous terms is consistent with applicable state law that would be applied by the highest court of the state accordingly based on the facts submitted and the representations made the state court’s order construing trust will not affect the exempt status of trust for purposes of the gst tax and will not result in a transfer of property that will subject trust or distributions thereunder to the gst tax imposed under sec_2601 ruling sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 will apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_2512 provides that if a gift is made in property the value thereof at the date of the gift will be considered the amount_of_the_gift sec_2512 provides in part that where property is transferred for less than adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift plr-120215-17 in this case state court’s order clarifies the ambiguous terms issue and children in accordance with settlor’s intent in addition as previously discussed state court’s construction of trust is consistent with applicable state law that would be applied by the highest court of the state therefore based on the facts submitted and the representations made we conclude that the state court’s order construing the ambiguous terms is not a transfer for gift_tax purposes and does not constitute a taxable gift pursuant to sec_2501 ruling sec_61 and of the code provides that gross_income includes gains derived from dealings in property and income from an interest in a_trust sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained state court has issued an order clarifying the meaning of the ambiguous terms children and issue in trust consistent with the intent of settlor the state court order resolves an ambiguity as to the construction of trust thus the state court order carries out the intent of trust rather than results in a disposition of trust’s interests accordingly based on the facts submitted and the representations made we conclude that the state court order as described will not result in the realization of gain_or_loss under sec_61 and sec_1001 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-120215-17 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely karlene m lesho karlene m lesho senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
